Exhibit 10.8

 

AMENDMENT NO. 1

TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

THIS AMENDMENT NO. 1, made as of October 27, 2005 (“Amendment No. 1”), by and
among BEAR STEARNS MORTGAGE CAPITAL CORPORATION (the “Buyer”), NC CAPITAL
CORPORATION (“NC Capital”), NC RESIDUAL II CORPORATION (“NC Residual”) and NEW
CENTURY CREDIT CORPORATION (“New Century” and, together with NC Capital and NC
Residual, each a “Seller” and, collectively, the “Sellers”).

 

R E C I T A L S

 

WHEREAS, Buyer and Sellers have previously entered into an Amended and Restated
Master Repurchase Agreement, dated as of August 18, 2005 (the “Agreement”); and,

 

WHEREAS, Buyer and Sellers desire to make certain modifications to the Agreement
as described herein;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

Section 1. Definitions.

 

  (a) Capitalized terms used herein and not otherwise defined shall have the
meanings assigned in the Agreement. Capitalized terms used in the Agreement
whose definitions are modified in this Amendment No. 1 shall, for all purposes
of the Agreement, be deemed to have such modified definitions.

 

  (b) The definition of “Committed Transaction” is hereby deleted and replaced
in its entirety as follows:

 

“Committed Transaction”, a Transaction involving Eligible Loans with respect to
which the Repurchase Price is due and payable on the earliest of (i) the related
Repurchase Date and (ii) November 30, 2005, or such other date as is agreed to
by Buyer in its sole discretion.

 

Section 2. Expenses. Sellers shall pay on demand all fees and expenses
(including, without limitation, the fees and expenses for legal services of any
kind whatsoever) incurred by Buyer in connection with this Amendment No. 1. The
obligation of Sellers to pay such fees and expenses incurred prior to, or in
connection with, the termination of the Agreement, as amended by this Amendment
No. 1, shall survive such termination.



--------------------------------------------------------------------------------

Section 3. Governing Law. This Amendment No. 1 shall be governed and construed
in accordance with the laws of the State of New York applicable to agreements
made and entirely performed therein.

 

Section 4. Interpretation. The provisions of the Agreement shall be read so as
to give effect to the provisions of this Amendment No. 1.

 

Section 5. Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.

 

Section 6. Ratification and Confirmation. As amended by this Amendment No. 1,
the Agreement is hereby in all respects ratified and confirmed, and the
Agreement, as amended by this Amendment No. 1, shall be read, taken and
construed as one and the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer and Sellers have caused their names to be signed
hereto by their respective officers thereunto duly authorized, all as of the
date first above written.

 

BEAR STEARNS MORTGAGE CAPITAL CORPORATION, as Buyer

By:   /s/ illegible Title:   Senior Vice President Date:   October 27, 2005

 

NC CAPITAL CORPORATION,
as Seller

By:   /s/ Patrick Flanagan Title:   Chief Executive Officer Date:   October 27,
2005

 

NC RESIDUAL II CORPORATION,
as Seller

By:   /s/ Patrick Flanagan Title:   President Date:   October 27, 2005

 

NEW CENTURY CREDIT CORPORATION,
as Seller

By:   /s/ Patrick Flanagan Title:   President Date:   October 27, 2005

 

3